Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through telephonic conversation with Harnik Shukla on 02/24/2022.

Claims
AMENDMENTS TO THE CLAIMS:
3.	This listing of claims will replace all prior versions in the application.

1.	(Cancelled)

2.	(Cancelled)

3.	(Currently Amended)	A method of managing an infusion pump system, the method comprising:
scanning a first barcode securely attached to a patient;
scanning a second barcode on a medication container associated with the patient;

selecting the second clinician care area for the infusion pump based at least on scanning the third barcode while the infusion pump is providing infusion to the patient; [[and]]
determining that the second clinician care area is equivalent or not equivalent to the first clinician area;
accepting the second clinician care area based on a determination that the second clinician care area is equivalent to the first clinician area or waiting for infusion to be completed based on a determination that the second clinician care area is not equivalent to the first clinician care area; and
automatically determining workflow corresponding to a change from the first clinician care area to a second clinician care area based on an application of a decision logic on the selection, wherein the scanning of the first barcode, the second barcode and the third barcode enable association of the infusion pump with the patient and the medical container.

4.	(CANCELED)	

5.	(CANCELED)	

6.	(Previously Presented)	The method of Claim 3, further comprising accepting the second clinician care area based on a determination that a channel is idle.

7.	(Currently Amended)	A system for managing an infusion pump system, the system comprising one or more hardware processors configured to:
generate an electronic barcode for display on a display screen of the infusion pump located in a first clinician care area based on a patient identifier associated with a patient, wherein the electronic barcode includes dynamically generated identifying information for a second clinician care area;
scan the electronic barcode to select a clinician care area while the infusion pump is providing infusion to the patient;
determine that the first clinician care area is modified to the second clinician care area based on the scanning of the electronic barcode; 
determine whether the second clinician care area is equivalent to the first clinician care area; and
wait for the infusion to be completed based on the determination that the second clinician care area is not equivalent to the first clinician care area.

8.	(Previously Presented)	The system of Claim 7, wherein the one or more hardware processors are further configured to accept the second clinician care area based on a determination that the second clinician care area is equivalent to the first clinician area.



10.	(Previously Presented)	The system of Claim 7, wherein the identifying information further comprises pump identifying information.
11.	(Previously Presented)	The system of Claim 7, wherein the identifying information further comprises channel information.

12.	(Previously Presented)	The method of Claim 3, wherein the identifying information further comprises pump identifying information.

13.	(Previously Presented)	The method of Claim 3, wherein the identifying information further comprises channel information.

Reasons for Indicating Allowable Subject matter
4.	Applicant's arguments filed on 01/12/2022 and 12/21/2022 have been fully considered. The prior art fail to either disclose or suggest the combination of features as arranged and claimed by applicant. In light of the newly amended feature(s) and arguments of pp. 5-6 and in conjunction with all other limitations of the independent claims render claims 3 and 7 allowable.
The dependent claims 6 and 8-13 being further limiting the independent claims, definite and fully enabled by the specification are also allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171